         Case 1:18-cv-04963-KPF Document 37 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HOWARD J. BARNET, PETER L.
BARNET, JANE L. BARNET, and
SOTHEBY’S INC.,

                          Plaintiffs,               18 Civ. 4963 (KPF)

                   -v.-                                  ORDER

MINISTRY OF CULTURE AND SPORTS
OF THE HELLENIC REPUBLIC,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On June 9, 2020, the Second Circuit Court of Appeals issued in an

opinion remanding this case with instructions to dismiss this case for lack of

subject matter jurisdiction. (Dkt. #35). The Second Circuit’s mandate issued

on July 16, 2020. (Dkt. #36). Accordingly, this case is hereby DISMISSED for

lack of subject matter jurisdiction.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:       July 17, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
